
	
		II
		Calendar No. 557
		112th CONGRESS
		2d Session
		S. 810
		[Report No. 112–242]
		IN THE SENATE OF THE UNITED STATES
		
			April 13, 2011
			Ms. Cantwell (for
			 herself, Ms. Collins,
			 Mr. Sanders, Mr. Lieberman, Mr. Brown
			 of Ohio, Mr. Akaka,
			 Mrs. Gillibrand,
			 Mr. Kerry, Mr.
			 Blumenthal, Mr. Begich,
			 Mr. Merkley, Mr. Leahy, Mr. Udall of
			 New Mexico, Mr. Inouye,
			 Mr. Menendez, Ms. Mikulski, Mr.
			 Reed, and Mr. Durbin)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			November 30, 2012
			Reported by Mrs. Boxer,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To prohibit the conducting of invasive research on great
		  apes, and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Great Ape Protection and Cost Savings
			 Act of 2011.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 finds that—
				(1)chimpanzees are
			 the only great apes currently used in invasive research in the United
			 States;
				(2)(A)as of the date of
			 introduction of this Act, there are approximately 1,000 chimpanzees housed in
			 laboratories in the United States;
					(B)more than
			 1/2 of these chimpanzees are owned by the Federal
			 Government; and
					(C)the vast majority
			 are financially supported by the Federal Government;
					(3)great apes are
			 highly intelligent and social animals;
				(4)research
			 laboratory environments involving invasive research cannot meet the complex
			 physical, social, and psychological needs of great apes;
				(5)invasive research
			 performed on great apes, and the breeding, housing, maintenance, and transport
			 of great apes for these purposes, are economic in nature and substantially
			 affect interstate commerce;
				(6)maintaining great
			 apes in laboratories costs the Federal Government more than caring for great
			 apes in suitable sanctuaries that are specifically designed to provide adequate
			 lifetime care for great apes; and
				(7)the National
			 Research Council report entitled Chimpanzees in Research—Strategies for
			 their Ethical Care, Management, and Use concluded that—
					(A)there is a
			 moral responsibility for the long-term care of chimpanzees used
			 for scientific research;
					(B)there should be a
			 moratorium on further chimpanzee breeding;
					(C)euthanasia should
			 not be used as a means to control the size of the great ape population;
			 and
					(D)sanctuaries should
			 be created to house chimpanzees in a manner consistent with high standards of
			 lifetime care, social enrichment, and cognitive development.
					(b)PurposesThe
			 purposes of this Act are to—
				(1)phase out invasive
			 research on great apes and the use of Federal funding of such research, both
			 within and outside of the United States;
				(2)prohibit the
			 transport of great apes for purposes of invasive research;
				(3)prohibit the
			 breeding of great apes for purposes of invasive research; and
				(4)require the
			 provision of lifetime care of great apes who are owned by or under the control
			 of the Federal Government in a suitable sanctuary through the permanent
			 retirement of the apes.
				3.DefinitionsIn this Act:
			(1)Assigned to an
			 active protocolThe term assigned to an active
			 protocol means that a great ape is supported by, or used pursuant to,
			 public or private funding that requires invasive research.
			(2)Great
			 apeThe term great ape means any individual of the
			 following species:
				(A)Chimpanzee (Pan
			 troglodytes).
				(B)Bonobo (Pan
			 paniscus).
				(C)Gorilla (Gorilla
			 gorilla or Gorilla beringei).
				(D)Orangutan (Pongo
			 pygmaeus or Pongo abelii).
				(E)Gibbon (Family
			 Hylobatidae).
				(3)Invasive
			 research
				(A)In
			 generalThe term invasive research means any
			 research that may cause death, injury, pain, distress, fear, or trauma to a
			 great ape, including—
					(i)the testing of any
			 drug or intentional exposure to a substance that may be detrimental to the
			 health or psychological well-being of a great ape;
					(ii)research that
			 involves penetrating or cutting the body or removing body parts, restraining,
			 tranquilizing, or anesthetizing a great ape; or
					(iii)isolation,
			 social deprivation, or other experimental manipulations that may be detrimental
			 to the health or psychological well-being of a great ape.
					(B)Exclusions
					(i)In
			 generalThe term invasive research does not
			 include—
						(I)close observation
			 of natural or voluntary behavior of a great ape, if the research does not
			 require an anesthetic or sedation event to collect data or record
			 observations;
						(II)the temporary
			 separation of a great ape from the social group of the great ape, leaving and
			 returning by the own volition of the great ape;
						(III)post-mortem
			 examination of a great ape that was not killed for the purpose of examination
			 or research; and
						(IV)the
			 administration of a physical exam by a licensed veterinarian or physician
			 conducted for the well-being of the individual great ape.
						(ii)Physical
			 examA physical exam conducted for the well-being of an
			 individual great ape, as described in clause (i)(IV), may include the
			 collection of biological samples to further the well-being of the individual
			 great ape, the social group of the great ape, or the great ape species.
					(4)Permanent
			 retirement
				(A)In
			 generalThe term permanent retirement means a
			 situation in which—
					(i)a great ape is
			 placed in a suitable sanctuary that will provide for the lifetime care of the
			 great ape; and
					(ii)the great ape
			 will no longer be used in invasive research.
					(B)ExclusionThe
			 term permanent retirement does not include euthanasia.
				(5)PersonThe
			 term person means—
				(A)an individual,
			 corporation, partnership, trust, association, or any other private or
			 not-for-profit entity;
				(B)any officer,
			 employee, agent, department, or instrumentality of the Federal Government, a
			 State, municipality, or political subdivision of a State; or
				(C)any other entity
			 subject to the jurisdiction of the United States.
				(6)Suitable
			 sanctuaryThe term suitable sanctuary means—
				(A)a sanctuary that
			 meets or exceeds the standards of care for chimpanzees held in the federally
			 supported sanctuary system, as defined in part 9 of title 42, Code of Federal
			 Regulations; or
				(B)a wildlife
			 sanctuary that is a nonprofit organization that—
					(i)operates a place
			 of refuge where abused, neglected, unwanted, impounded, abandoned, orphaned,
			 displaced, or retired animals are provided care for the lifetime of the
			 animal;
					(ii)does not conduct
			 invasive research on animals;
					(iii)does not conduct
			 any commercial activity with animals, including, at a minimum, sale, trade,
			 auction, lease, or loan of animals or animal parts, or use of animals in any
			 manner in a for-profit business or operation;
					(iv)does not use
			 animals for entertainment purposes or in a traveling exhibit;
					(v)does not breed any
			 animals, whether intentionally or by failing to use adequate birth control
			 methods; and
					(vi)does not allow
			 members of the public the opportunity to come into physical contact with the
			 animals.
					4.Prohibitions
			(a)Invasive
			 research prohibitedNo person shall conduct invasive research on
			 a great ape.
			(b)Housing for
			 invasive research prohibitedNo person shall possess, maintain,
			 or house a great ape for the purpose of conducting invasive research.
			(c)Federal funding
			 for invasive research prohibitedNo Federal funds may be used to
			 conduct invasive research on a great ape or to support an entity conducting or
			 facilitating invasive research on a great ape either within or outside of the
			 United States.
			(d)Breeding for
			 invasive research prohibitedNo person shall knowingly breed a
			 great ape for the purpose of conducting or facilitating invasive
			 research.
			(e)Transport for
			 invasive research prohibitedNo person shall transport, move,
			 deliver, receive, lease, rent, donate, purchase, sell, or borrow a great ape in
			 interstate or foreign commerce for the purpose of conducting or facilitating
			 invasive research on a great ape.
			(f)Transfer of
			 ownership prohibitedNo Federal agency may transfer ownership of
			 a great ape to a non-Federal entity unless the entity is a suitable
			 sanctuary.
			(g)ExemptionNothing
			 in this Act limits or prevents individualized medical care performed on a great
			 ape by a licensed veterinarian or physician for the well-being of the great
			 ape, including surgical procedures or chemical treatments for birth
			 control.
			5.RetirementNotwithstanding any other provision of law,
			 not later than 3 years after the date of enactment of this Act, the Secretary
			 of Health and Human Services shall effectuate the permanent retirement of all
			 great apes owned by the Federal Government that are being maintained in any
			 facility for the purpose of breeding for, holding for, or conducting invasive
			 research.
		6.Civil
			 penalties
			(a)In
			 generalIn addition to any other penalties that may apply under
			 law, any person who violates any provision of this Act shall be assessed a
			 civil penalty of not more than $10,000 for each violation.
			(b)Multiple
			 violationsEach day that a violation of this Act continues shall
			 constitute a separate offense.
			7.Great Ape
			 Sanctuary System Fund
			(a)Establishment of
			 FundThere is established in the Treasury of the United States a
			 fund to be known as the Great Ape Sanctuary System Fund
			 (referred to in this section as the Fund), to be administered by
			 the Secretary of Health and Human Services, to be available without fiscal year
			 limitation and not subject to appropriation, for construction, renovation, and
			 operation of the sanctuary system established pursuant to section 481C of the
			 Public Health Service Act (42 U.S.C. 287a–3a).
			(b)Transfers to
			 Fund
				(1)In
			 generalThe Fund shall consist of—
					(A)such amounts as
			 are appropriated to the Fund under paragraph (2); and
					(B)such other amounts
			 as are appropriated to the Fund under this Act.
					(2)Civil
			 penaltiesThere are appropriated to the Fund, out of funds of the
			 Treasury not otherwise appropriated, amounts equivalent to amounts collected as
			 penalties and received in the Treasury under section 6.
				(c)ProhibitionAmounts
			 in the Fund may not be made available for any purpose other than a purpose
			 described in subsection (a).
			(d)Annual
			 reports
				(1)In
			 generalNot later than 60 days after the end of each fiscal year
			 beginning with fiscal year 2012, the Secretary of Health and Human Services
			 shall submit to the appropriate committees of Congress a report on the
			 operation of the Fund during the fiscal year.
				(2)ContentsEach
			 report shall include, for the fiscal year covered by the report, the
			 following:
					(A)A statement of the
			 amounts deposited into the Fund.
					(B)A description of
			 the expenditures made from the Fund for the fiscal year, including the purpose
			 of the expenditures.
					(C)Recommendations
			 for additional authorities to fulfill the purpose of the Fund.
					(D)A statement of the
			 balance remaining in the Fund at the end of the fiscal year.
					8.Effective
			 dates
			(a)Prohibition on
			 ResearchThe prohibition under section (4)(a) shall take
			 effect—
				(1)on the date that
			 is 3 years after the date of enactment of this Act for great apes assigned to
			 an active protocol on the date of enactment of this Act; or
				(2)on the date of
			 enactment of this Act for great apes not assigned to an active protocol on that
			 date.
				(b)Prohibition on
			 housing and fundingThe prohibitions under subsections (b) and
			 (c) of section 4 shall take effect on the date that is 3 years after the date
			 of enactment of this Act.
			(c)Other
			 RequirementsAny provision of this Act for which a specific
			 effective date is not provided shall take effect on the date of enactment of
			 this Act.
			9.SeverabilityIn the event that any provision of this Act
			 shall, for any reason, be held to be invalid or unenforceable in any respect,
			 such invalidity or unenforceability shall not affect any other provision of
			 this Act, and this Act shall be construed as if the invalid or unenforceable
			 provision had never been included in this Act.
		
	
		1.Short titleThis Act may be cited as the
			 Great Ape Protection and Cost Savings
			 Act of 2012.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 finds that—
				(1)chimpanzees are the only
			 great apes currently used in invasive research in the United States;
				(2)(A)as of the date of
			 introduction of this Act, there are approximately 1,000 chimpanzees housed in
			 laboratories in the United States;
					(B)more than
			 1/2 of these chimpanzees are owned by the Federal
			 Government; and
					(C)the vast majority are
			 financially supported by the Federal Government;
					(3)great apes are highly
			 intelligent and social animals;
				(4)research laboratory
			 environments involving invasive research cannot meet the complex physical,
			 social, and psychological needs of great apes;
				(5)invasive research
			 performed on great apes, and the breeding, housing, maintenance, and transport
			 of great apes for these purposes, are economic in nature and substantially
			 affect interstate commerce;
				(6)the Federal Government
			 incurs significant costs maintaining great apes in laboratories;
				(7)the National Research
			 Council report entitled Chimpanzees in Research—Strategies for their
			 Ethical Care, Management, and Use concluded that—
					(A)there is a “moral
			 responsibility” for the long-term care of chimpanzees used for scientific
			 research;
					(B)euthanasia should not be
			 used as a means to control the size of the great ape population;
					(C)sanctuary animals require
			 less intensive management than animals in research facilities and therefore
			 entail lower costs of daily care; and
					(D)sanctuaries offer an
			 opportunity for substantially reducing the costs of long-term maintenance of
			 chimpanzees without compromising high standards of well-being; and
					(8)the Institute of Medicine
			 and National Research Council report entitled Chimpanzees in Biomedical
			 and Behavioral Research: Assessing the Necessity concluded that—
					(A)while the chimpanzee has
			 been a valuable animal model in past research, most current use of chimpanzees
			 for biomedical research is unnecessary;
					(B)chimpanzees are not
			 necessary for research relating to a Hepatitis C antiviral drug, respiratory
			 syncytial virus, future monoclonal antibodies therapies, or a therapeutic
			 Hepatitis C vaccine;
					(C)the use of a combination
			 of non-chimpanzee methods for the development of monoclonal antibody therapies
			 may make research on the chimpanzee largely unnecessary; and
					(D)non-chimpanzee models, if
			 further improved, may reduce or obviate the need for the continued use of the
			 chimpanzee for prophylactic Hepatitis C vaccine research.
					(b)PurposesThe
			 purposes of this Act are—
				(1)to phase out invasive
			 research on great apes and the use of Federal funding of that research, both
			 within and outside of the United States;
				(2)to prohibit the transport
			 of great apes for purposes of invasive research;
				(3)to prohibit the breeding
			 of great apes for purposes of invasive research; and
				(4)to require the provision
			 of lifetime care for great apes that are owned by or under the control of the
			 Federal Government in a suitable sanctuary through the permanent retirement of
			 the great apes.
				3.DefinitionsIn this Act:
			(1)Assigned to an active
			 protocolThe term assigned to an active protocol
			 means that a great ape is supported by, or used pursuant to, public or private
			 funding that requires invasive research.
			(2)DebilitatingThe
			 term debilitating means causing major irreversible morbidity,
			 including blindness, loss of hearing, paralysis, or stroke.
			(3)Disease or
			 disorder
				(A)In
			 generalThe term disease or disorder means a
			 life-threatening or debilitating clinical condition in human beings.
				(B)ExclusionsThe
			 term disease or disorder does not include a clinical condition in
			 human beings for which research on chimpanzees has been found to be unnecessary
			 by a Committee of the Institute of Medicine.
				(4)FundThe
			 term Fund means the Great Ape Sanctuary System Fund established by
			 section 8(a).
			(5)Great
			 apeThe term great ape means any individual of the
			 following species:
				(A)Chimpanzee (Pan
			 troglodytes).
				(B)Bonobo (Pan
			 paniscus).
				(C)Gorilla (Gorilla gorilla
			 or Gorilla beringei).
				(D)Orangutan (Pongo pygmaeus
			 or Pongo abelii).
				(E)Gibbon (Family
			 Hylobatidae).
				(6)Invasive
			 research
				(A)In
			 generalThe term invasive research means any
			 research that may cause death, injury, pain, distress, fear, or trauma to a
			 great ape, including—
					(i)the testing of any drug
			 or intentional exposure to a substance that may be detrimental to the health or
			 psychological well-being of a great ape;
					(ii)research that involves
			 penetrating or cutting the body or removing body parts, restraining,
			 tranquilizing, or anesthetizing a great ape; and
					(iii)isolation, social
			 deprivation, or other experimental manipulations that may be detrimental to the
			 health or psychological well-being of a great ape.
					(B)Exclusions
					(i)In
			 generalThe term invasive research does not
			 include—
						(I)close observation of
			 natural or voluntary behavior of a great ape, if the research does not require
			 an anesthetic or sedation event to collect data or record observations;
						(II)the temporary separation
			 of a great ape from the social group of the great ape, leaving and returning by
			 the own volition of the great ape;
						(III)post-mortem examination
			 of a great ape that was not killed for the purpose of examination or research;
			 and
						(IV)the administration of a
			 physical exam by a licensed veterinarian or physician conducted for the
			 well-being of the individual great ape.
						(ii)Physical
			 examA physical exam conducted for the well-being of an
			 individual great ape, as described in clause (i)(IV), may include the
			 collection of biological samples or the implantation of monitoring devices
			 previously approved by the Food and Drug Administration, subject to the
			 condition that the collection or implantation is carried out to further the
			 well-being of the individual great ape, the social group of the great ape, or
			 the great ape species.
					(7)Monitoring
			 deviceThe term monitoring device means a medical
			 device that has been approved by the Food and Drug Administration that collects
			 data from an individual great ape but does not dispense any drugs or harmful
			 substances.
			(8)Permanent
			 retirement
				(A)In
			 generalThe term permanent retirement means a
			 situation in which—
					(i)a great ape is placed in
			 a suitable sanctuary that will provide for the lifetime care of the great ape;
			 and
					(ii)the great ape will no
			 longer be used in invasive research.
					(B)ExclusionThe
			 term permanent retirement does not include euthanasia.
				(9)PersonThe
			 term person means—
				(A)an individual,
			 corporation, partnership, trust, association, or any other private or
			 not-for-profit entity;
				(B)any officer, employee,
			 agent, department, or instrumentality of the Federal Government, a State,
			 municipality, or political subdivision of a State; or
				(C)any other entity subject
			 to the jurisdiction of the United States.
				(10)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
			(11)Suitable
			 sanctuaryThe term suitable sanctuary means—
				(A)a sanctuary that meets or
			 exceeds the standards of care for chimpanzees held in the federally supported
			 sanctuary system, as defined in part 9 of title 42, Code of Federal
			 Regulations; or
				(B)a wildlife sanctuary that
			 is a nonprofit organization that—
					(i)operates a place of
			 refuge where abused, neglected, unwanted, impounded, abandoned, orphaned,
			 displaced, or retired animals are provided care for the lifetime of the
			 animal;
					(ii)does not conduct
			 invasive research on animals;
					(iii)does not conduct any
			 commercial activity with animals, including, at a minimum, the sale, trade,
			 auction, lease, or loan of animals or animal parts, or use of animals in any
			 manner in a for-profit business or operation;
					(iv)does not use animals for
			 entertainment purposes or in a traveling exhibit;
					(v)does not breed any
			 animals, whether intentionally or by failing to use adequate birth control
			 methods; and
					(vi)does not allow members
			 of the public the opportunity to come into physical contact with the
			 animals.
					(12)Task
			 ForceThe term Task Force means the Great Ape
			 Research Task Force established under section 5(b).
			4.Prohibitions
			(a)Invasive research
			 prohibitedNo person shall conduct invasive research on a great
			 ape.
			(b)Housing for invasive
			 research prohibitedNo person shall possess, maintain, or house a
			 great ape for the purpose of conducting invasive research.
			(c)Federal funding for
			 invasive research prohibitedNo Federal funds may be used to
			 conduct invasive research on a great ape or to support an entity conducting or
			 facilitating invasive research on a great ape either within or outside of the
			 United States.
			(d)Breeding for invasive
			 research prohibitedNo person shall knowingly breed a great ape
			 for the purpose of conducting or facilitating invasive research.
			(e)Transport for invasive
			 research prohibitedNo person shall transport, move, deliver,
			 receive, lease, rent, donate, purchase, sell, or borrow a great ape in
			 interstate or foreign commerce for the purpose of conducting or facilitating
			 invasive research on a great ape.
			(f)Transfer of ownership
			 prohibitedNo Federal agency may transfer ownership of a great
			 ape to a non-Federal entity unless the entity is a suitable sanctuary.
			(g)ExemptionNothing
			 in this Act limits or prevents individualized medical care performed on a great
			 ape by a licensed veterinarian or physician for the well-being of the great
			 ape, including surgical procedures or chemical treatments for birth
			 control.
			5.Invasive research to
			 address human health threats
			(a)In
			 generalIf at any time beginning on the date that is 3 years
			 after the date of enactment of this Act, the Secretary finds, based on the best
			 available scientific evidence, that a new, emerging, or reemerging disease or
			 disorder presents a challenge to treatment, prevention, or control that defies
			 non-great ape models and technologies and, as a result, the use of great apes
			 for research may be required, the Secretary shall publish that preliminary
			 finding in the Federal Register.
			(b)Great Ape Research Task
			 Force
				(1)In
			 generalNotwithstanding section 4, if the Secretary determines
			 under subsection (a) that the use of invasive research on great apes may be
			 necessary, the Secretary shall convene the Great Ape Research Task Force, which
			 shall consist of—
					(A)the Secretary;
					(B)the Director of the
			 National Institutes of Health;
					(C)the Secretary of
			 Defense;
					(D)the Secretary of the
			 Interior;
					(E)the President of the
			 Institute of Medicine;
					(F)the Chair of the
			 Association of Zoos and Aquariums Ape Taxon Advisory Group;
					(G)an individual appointed
			 by the Secretary with scientific expertise in the use of great apes in areas of
			 research relating to the disease or disorder for which the Task Force is
			 considering authorizing invasive research;
					(H)an individual appointed
			 by the Secretary with scientific expertise in the use of research models that
			 do not use great apes in areas of research relating to the disease or disorder
			 for which the Task Force is considering authorizing invasive research;
			 and
					(I)an individual appointed
			 by the Secretary who is a representative of an animal protection
			 organization.
					(2)Duties
					(A)In
			 generalThe Task Force shall review proposed research protocols
			 and determine whether to authorize invasive research on great apes.
					(B)ConsultationIn
			 reviewing proposed research protocols, the Task Force shall consult with the
			 Animal Welfare Information Center established under section 13(e) of the Animal
			 Welfare Act (7 U.S.C. 2143(e)).
					(3)Public
			 participationThe Secretary shall allow public comment on any
			 proposed research protocol prior to final authorization by the Task
			 Force.
				(4)AuthorizationAfter
			 consideration of any public comments submitted to the Task Force, the Task
			 Force may issue written authorization for a person to carry out an approved
			 research protocol for invasive research on a great ape in order to prevent,
			 control, or treat the new, emerging, or reemerging disease or disorder for
			 which the Secretary convenes the Task Force, only if the Task Force determines
			 based on the best scientific evidence available that—
					(A)for invasive research for
			 biomedical purposes—
						(i)there is no suitable
			 model available other than great apes, such as in vitro, nonhuman, in vivo, or
			 other models, for the research in question;
						(ii)the research in question
			 cannot be performed ethically on human subjects;
						(iii)foregoing the use of
			 great apes for the research in question will significantly slow or prevent
			 important advancements to prevent, control, or treat life-threatening or
			 debilitating conditions; and
						(iv)the research has not
			 already been found to be unnecessary by a committee of the Institute of
			 Medicine; or
						(B)for invasive research for
			 comparative genomics and behavioral studies—
						(i)a study using great apes
			 would provide otherwise unattainable insight into comparative genomics, normal
			 and abnormal behavior, mental health, emotion, or cognition;
						(ii)each experiment is
			 performed on acquiescent animals, using techniques that are minimally invasive,
			 and in a manner that minimizes pain and distress; and
						(iii)the research has not
			 already been found to be unnecessary by a committee of the Institute of
			 Medicine.
						(5)RequirementsIf
			 the Task Force authorizes the use of great apes for invasive research under
			 this section, the Task Force shall require each person authorized to carry out
			 the research—
					(A)to identify each
			 individual great ape on which research will be performed based on the prior
			 medical history of the great ape;
					(B)to minimize the pain and
			 physical or mental harm or distress to the great ape resulting from the
			 research; and
					(C)to maintain the great ape
			 in ethologically appropriate physical and social environments throughout the
			 course of the authorized research protocol.
					(6)Nonapplicability of
			 FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not
			 apply to the Task Force.
				(c)LimitationA
			 person conducting invasive research pursuant to a written authorization issued
			 under subsection (b)(4) shall be exempt from the prohibitions under section
			 4.
			(d)EffectNothing
			 in this section authorizes research to be conducted on a great ape retired
			 pursuant to the Chimpanzee Health Improvement, Maintenance, and Protection Act
			 (Public Law 106–551; 114 Stat. 2752) or the Chimp Haven is Home Act (Public Law
			 110–170; 121 Stat. 2465).
			(e)Report
				(1)In
			 generalThe Secretary shall submit to Congress a report detailing
			 the findings and recommendations of the Working Group on the Use of Chimpanzees
			 in NIH-Supported Research of the Council of Councils of the National Institutes
			 of Health.
				(2)InclusionsThe
			 report shall include any legislative recommendations relating to the Task Force
			 and the requirements of this section that are necessary to ensure consistency
			 with the recommendations of the working group described in paragraph
			 (1).
				(f)AuthorityThe
			 Secretary may promulgate regulations to carry out the findings and
			 recommendations of the working group described in subsection (e)(1) and the
			 requirements of this section in a manner consistent with this Act.
			6.Retirement
			(a)In
			 generalNotwithstanding any
			 other provision of law, not later than 3 years after the date of enactment of
			 this Act, the Secretary shall effectuate the permanent retirement of all great
			 apes owned by the Federal Government that are being maintained in any facility
			 for the purpose of breeding for, holding for, or conducting invasive
			 research.
			(b)Invasive
			 researchA federally owned great ape that is selected for
			 invasive research under section 5 shall be returned to a suitable sanctuary
			 immediately after the research is concluded.
			7.Civil penalties
			(a)In
			 generalIn addition to any other penalties that may apply under
			 law, any person who violates any provision of this Act shall be assessed a
			 civil penalty of not more than $10,000 for each violation.
			(b)Multiple
			 violationsEach day that a violation of this Act continues shall
			 constitute a separate offense.
			8.Great Ape Sanctuary
			 System Fund
			(a)Establishment of
			 FundThere is established in the Treasury of the United States a
			 fund to be known as the Great Ape Sanctuary System Fund, to be
			 administered by the Secretary, to be available without fiscal year limitation
			 and not subject to appropriation, for construction, renovation, and operation
			 of the sanctuary system established pursuant to section 404K of the Public
			 Health Service Act (42 U.S.C. 283m).
			(b)Transfers to
			 Fund
				(1)In
			 generalThe Fund shall consist of—
					(A)such amounts as are
			 appropriated to the Fund under paragraph (2); and
					(B)such other amounts as are
			 appropriated to the Fund under this Act.
					(2)Civil
			 penaltiesThere are authorized to be appropriated to the Fund,
			 out of funds of the Treasury not otherwise appropriated, amounts equivalent to
			 amounts collected as penalties and received in the Treasury under section
			 7.
				(c)ProhibitionAmounts
			 in the Fund may not be made available for any purpose other than a purpose
			 described in subsection (a).
			(d)Annual reports
				(1)In
			 generalNot later than 60 days after the end of each fiscal year
			 beginning with fiscal year 2013, the Secretary shall submit to the appropriate
			 committees of Congress a report on the operation of the Fund during the fiscal
			 year.
				(2)ContentsEach
			 report shall include, for the fiscal year covered by the report—
					(A)a statement of the
			 amounts deposited into the Fund;
					(B)a description of the
			 expenditures made from the Fund for the fiscal year, including the purpose of
			 the expenditures;
					(C)recommendations for
			 additional authorities to fulfill the purpose of the Fund; and
					(D)a statement of the
			 balance remaining in the Fund at the end of the fiscal year.
					9.Effective dates
			(a)Prohibition on
			 ResearchThe prohibition under section (4)(a) takes
			 effect—
				(1)on the date that is 3
			 years after the date of enactment of this Act for great apes assigned to an
			 active protocol as of the date of enactment of this Act; or
				(2)on the date of enactment
			 of this Act for great apes not assigned to an active protocol as of that
			 date.
				(b)Prohibition on housing
			 and fundingThe prohibitions under subsections (b) and (c) of
			 section 4 take effect on the date that is 3 years after the date of enactment
			 of this Act.
			(c)Other
			 RequirementsAny provision of this Act for which a specific
			 effective date is not provided takes effect on the date of enactment of this
			 Act.
			10.SeverabilityIn the event that any provision of this Act
			 is, for any reason, be held to be invalid or unenforceable in any respect, the
			 invalidity or unenforceability shall not affect any other provision of this
			 Act, and this Act shall be construed as if the invalid or unenforceable
			 provision had never been included in this Act.
		
	
		November 30, 2012
		Reported with an amendment
	
